UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5140



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAFAEL ELIAS KILLIAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cr-00106-NCT)


Submitted:   April 11, 2007                   Decided:   May 14, 2007


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rafael Killian appeals the district court’s judgment

entered pursuant to a jury verdict finding him guilty of knowingly

possessing in commerce a firearm after having been convicted of a

crime punishable by imprisonment for a term exceeding one year, in

violation of 18 U.S.C. § 922(g)(1) (2000) and § 924(a)(2) (2000).

On   appeal,   Killian   contends   the     district    court   erred   in   its

admission of certain evidence.       Decisions regarding the admission

or exclusion of evidence are left to the sound discretion of the

trial court and will not be reversed absent an abuse of that

discretion.     United States v. Russell, 971 F.2d 1098, 1104 (4th

Cir. 1992).

           Police apprehended Killian after encountering him at a

car dealership where he was in the process of removing the wheels

and tires from a car on the lot.      Killian’s girlfriend testified at

trial that she assisted Killian’s attempt to steal the tires, that

the couple had already twice unsuccessfully attempted to steal

tires earlier in the evening, including once at the dealership,

because they possessed the wrong tools, and had returned to his

sister’s trailer to get the correct tools.             While at the trailer,

Killian obtained a gun and stated that “if it didn’t work this time

that he was going to kick in people’s doors.”               The couple then

returned to the car dealership.




                                    - 2 -
           Killian contends that admission of evidence that he was

attempting to steal tires, as well as the testimony that he “was

going to kick in people’s doors,” constituted error under Federal

Rules of Evidence 403 and 404(b).         Rule 403 excludes relevant

evidence whose probative value is substantially outweighed by the

danger of unfair prejudice.     Rule 404(b) encompasses this same

restriction while also excluding evidence of prior bad acts offered

to prove a defendant’s character.    Evidence of prior bad acts may

be admitted under the rule, however, if offered to prove “motive,

opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident.”        Fed. R. Evid. 404(b).     Rule

404(b) also does not exclude evidence of prior bad acts that are

intrinsic to the criminal act charged.      “Other criminal acts are

intrinsic when they are inextricably intertwined or both acts are

part of a single criminal episode or the other acts were necessary

preliminaries to the crime charged.”       United States v. Chin, 83

F.3d 83, 88 (4th Cir. 1996) (quoting United States v. Lambert, 995

F.2d 1006, 1007 (10th Cir. 1993)) (internal quotations omitted).

           We find no error in the district court’s admission of the

evidence   at   issue.   The   evidence    of   Killian’s   actions   in

preparation to steal tires was intrinsic to the crime of possession

of a firearm.     Clearly, Killian retrieved the firearm for the

purpose of facilitating his plan to steal tires.        Moreover, the

evidence was not overly prejudicial as the evidence that Killian


                                - 3 -
attempted   to   steal   tires   did    not   “involve    conduct   any       more

sensational    or   disturbing   than   the   crimes     with   which    he    was

charged.”   United States v. Boyd, 53 F.3d 631, 637 (4th Cir. 1995).

Finally, we find the evidence at issue to be relevant, necessary,

reliable, and probative in accordance with the four-part test for

admissibility of 404(b) evidence set forth in United States v.

Queen, 132 F.3d 991, 997 (4th Cir. 1997).

            Accordingly,   the   judgment     of   the   district   court       is

affirmed.     We dispense with oral argument because the facts and

legal contentions are adequately expressed in the materials before

the court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                   - 4 -